Citation Nr: 1642138	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peritoneal cancer.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1958 and from October 1959 to October 1968, with service in Vietnam from January 1966 to January 1967.  

This appeal came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Pittsburgh, Pennsylvania and Philadelphia, Pennsylvania.  The RO in St. Petersburg, Florida is currently the Agency of Original Jurisdiction.

The Veteran died in March 2013.  The appellant is the Veteran's surviving spouse, who has been recognized by the RO as a proper substitute in this appeal.  In April 2014, the appellant and her son testified at a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  When this case was before the Board in August 2015, it was decided in part and remanded in part.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  

The Board notes that the record reveals the RO issued a statement of the case in October 2016 in which it denied service connection for the cause of the Veteran's death.  In light of the Board's decision herein granting service connection for the Veteran's fatal peritoneal cancer, the claim for service connection for the cause of the Veteran's death must be readjudicated by the RO.   


FINDING OF FACT

The Veteran's peritoneal cancer was aggravated by the service-connected diabetes mellitus type 2 (diabetes).  


CONCLUSION OF LAW

The criteria for service connection of peritoneal cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran was exposed to a herbicide agent during active military, naval, or air service, certain enumerated conditions shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e).  Peritoneal cancer is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  

In September 2011, the National Academy of Science (NAS) issued Veterans and Agent Orange: Update 2010 (Update 2010).  As explained in the Federal Register, NAS determined that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus) and cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption). 77 Fed. Reg. 47924, 47927 (Aug. 10, 2012).  In December 2013, the National Academy of Science (NAS) issued Veterans and Agent Orange: Update 2012 (Update 2012).  NAS found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and gastrointestinal, metabolic, and digestive disorders.  See 79 Fed. Reg. 20308 (Apr. 11, 2014).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as malignant tumor, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310 (b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

July 1954, April 1958, January 1959, and July 1962 examination records reveal normal clinical findings and negative history of frequent indigestion or stomach, liver, or intestinal trouble. 

A December 1963 treatment record reveals the Veteran's history of burning epigastric pain after meals.  

A January 1965 examination record reveals normal clinical findings.  An April 1965 treatment record reveals the Veteran's "long" history of epigastric burning.  He was diagnosed with hiatal hernia. 

A February 1966 examination record reveals normal clinical findings for all relevant systems and a history of frequent indigestion.  The record indicates that the Veteran had mild peptic ulcer symptoms which were controlled by conservative medical treatment. 

May 1967 treatment records reveal the Veteran's history of stomach cramps for the previous few days.  He reported a history of a normal upper gastrointestinal series in 1965.  June and July 1967 upper GI series showed deformity of the apical portion of the duodenal bulb without evidence of active ulcer.

The record of a September 1968 separation examination reveals a finding of peptic ulcer disease and slight hiatal hernia.  The Veteran reported frequent indigestion and stomach, liver, or intestinal trouble.  The Veteran explained that he was diagnosed with peptic ulcer disease in 1967.  An associated medical record reveals the Veteran's history of epigastric burning and indigestion since approximately 1959.  He explained that the symptoms were "rather mild" and intermittent initially, becoming frequent, if not daily, in the previous year.  The Veteran was diagnosed with peptic ulcer disease and slight hiatal hernia. 

An October 1973 Reserve enlistment examination record reveals normal clinical findings and negative history as to frequent indigestion or stomach, liver, or intestinal trouble.  

A June 2009 private treatment record reveals the Veteran's history of pressure and discomfort in the right chest and epigastric area, worse with eating.  Records also reveal the Veteran's history of worsening edema in the lower extremities.  Evaluation revealed nodules in the abdomen, which were diagnosed as peritoneal carcinomatosis. 

A January 2016 private medical opinion reveals the determination that it was more likely than not that the Veteran's oncologic process initiated during or shortly after his military service.  The physician added that in-service exposure to herbicides/Agent Orange resulted in the development of the peritoneal cancer.  The physician explained that the Veteran was exposed to Agent Orange and ultimately developed pseudomyxoma peritonei (PMP), a rare form of colorectal carcinoma.  The physician reported that the timing of the cancer diagnosis, based on the half-life of dioxins and the slow pathogenesis of colon cancer, is consistent with an in-service exposure.  The physician added that the Veteran's service-connected diabetes mellitus resulted in barriers to undergoing available antineoplastic therapies and that the diabetes and associated chronic kidney disease were two factors preventing the Veteran from receiving fully adequate treatment; it was the physician's opinion that the diabetes and diabetes-associated chronic kidney disease rendered the Veteran materially less capable of resisting the effects of cancer, thereby decreasing his survival.  

The physician noted that the Veteran had PMP which the physician considered a subtype of colon cancer and that it was thus reasonable to extrapolate information relating to colon cancer and Agent Orange to the PMP.  The physician reported that colorectal cancer pathogenesis in non-familial cases takes places over at least 15 to 20 years and that the steps that led to cancer propogasis must have occurred 15 to 20 or more years prior to diagnosis.  The physician added that the half-lives of most dioxins range from five to ten years, indicating that exposed individuals undergo continuous residual carcinogenic effects for years or even decades after initial exposure.  The physician reported that, "considering that the dioxins persist for decades and that the cancer takes at least 15 to 20 years to develop, the time frame for the Veteran's cancer diagnosis was very consistent with a service-connected exposure."  The physician also noted studies that showed increased risk of colon and rectal cancer mortality to people exposed to phenoxy herbicides and dioxin.  The physician determined the epidemiology and scientific evidence indicates that it is more likely than not that Agent Orange contributes to colonic carcinogenesis and that by extension it contributed to the Veteran's PMP.  The physician added the belief that small bowel and colorectal cancer will ultimately be recognized as linked to Agent Orange. 

A June 2016 VA medical opinion reveals a physician's determination that it was less likely than not that the Veteran's peritoneal cancer originated in service or was otherwise related to service, including the presumed exposure to herbicides.  The physician noted review of the record, including the private opinion.  The physician further noted review of the studies cited in the private opinion, which the physician found did not prove a causal relationship but only "hint" of a relationship.  The physician reported that according to the American Cancer Society, cancers of the gastrointestinal system have been extensively studied in Vietnam veterans and groups with herbicide/dioxin exposure and that most of the studies have not found a link between exposure and any gastrointestinal cancer.  The physician added that it had not been proven that a causal relationship exits and that well-recognized medical organizations had not concluded that herbicide exposure actually caused this type of malignancy. 

The physician explained that PMP is a rare malignant growth characterized by the progressive accumulation of mucinous tumor cells within the abdomen and pelvis.  The physician added that the disorder develops after a small polyp located within the appendix bursts through the wall of the appendix and spreads mucinous tumor cells throughout the surrounding surfaces and that as the tumor cells accumulate, the digestive and gastrointestinal functions become impaired.  The physician reported that PMP develops at a slower rate and may grow at a slower rate than other malignancies within the abdomen.  The physician noted that the exact cause of PMP was not known, but there was no genetic, familiar, or environmental facts known to cause the disorder.  The examiner reported that because the cause of PMP is unknown according to medical literature, one could not state that it is due to herbicide exposure.  

The physician indicated that the service records did not demonstrate a malignant condition was diagnosed or persistent while on active duty.  The physician explained that from a medical view, the Veteran experienced minor self-limiting conditions during service which resolved as expected of such illnesses or injuries and that it would not be likely that complications from service events, including the peptic ulcer disease, would be expected to resurface later in life.  The physician found this last finding bolstered by the fact that the issue did not arise until 2009, which was a "considerable" period of time after service which would sever any causal connection.  

Analysis

Upon consideration of the evidence, the Board finds service connection is warranted for peritoneal cancer based on the probative evidence of aggravation by the service-connected diabetes.  The record includes an opinion from an oncologist that the Veteran's service-connected diabetes precluded effective treatment and resulted in increased susceptibility to the cancer so that the cancer progressed to the point of death faster.  The oncologist explained that the diabetes caused the neurogenic fever that required the discontinuation of systemic chemotherapy.  The Board interprets the oncologist's opinion as a determination that the service-connected diabetes aggravated the peritoneal cancer.  There is no contrary medical opinion of record.  In this regard, the Board notes that although the record includes a highly probative opinion from a VA physician, the opinion does not address secondary service connection.  Resolving all doubt in favor of the appellant, the Board finds service connection is warranted. 


ORDER

Service connection for peritoneal cancer is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


